Citation Nr: 0212686	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  00-16 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 26, 1963 to 
August 25, 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for diabetes with complications.


FINDINGS OF FACT

1.  A urinalysis on the separation examination in July 1965 
showed "trace" sugar.

2.  The veteran was hospitalized in August 1966 for diabetes 
mellitus.


CONCLUSION OF LAW

Diabetes mellitus was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of Department of 
Veterans Affairs (VA) to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  The 
correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  
Additionally, the record contains a private medical opinion 
as to the etiology of the disability at issue.  Accordingly, 
the Board finds that all information and evidence have been 
developed to the extent possible and that no prejudice will 
result to the veteran by the Board's consideration of this 
matter.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).

While it does not appear that the VA complied with the 
requirements set forth in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), in light of the determination in this case, 
the Board concludes that no prejudice to the veteran will 
result.  

Factual background

A urinalysis on the separation examination in July 1965 was 
negative for albumin and trace for sugar.  

A statement dated September 7, 1966 was received from L.M. 
Folkers, M.D.  It was noted that the veteran had "recently 
been discovered to be a diabetic."  It was noted that he had 
been hospitalized to regulate his diet.  The diagnosis was 
diabetes mellitus, and it was reported that the veteran was 
treated with Insulin.

On examination for the Naval Reserves on September 21, 1966, 
the veteran was deemed to be disqualified due to diabetes 
mellitus.

Private medical records dated from 1985 to 1998 have been 
associated with the claims folder.  The veteran was admitted 
to a private hospital in June 1985 and a twenty-year history 
of Insulin dependent diabetes mellitus was noted.  It was 
indicated that he had experienced one episode of ketoacidosis 
on his initial presentation.  Additional medical records show 
that the veteran had evidence of peripheral and vascular 
pathology, as well as diabetic retinopathy.

In a notarized statement dated in February 1999, the 
veteran's brother reported that the veteran called him in 
early 1966 to take him to the hospital with the onset of what 
was diabetes. 

A notarized statement dated in February 1999 was also 
received from the veteran's mother.  She noted that a 
neighbor informed her in August 1966 that the veteran had 
been taken to a hospital and diagnosed with diabetes.

Another notarized statement dated in February 1999 was 
received from B.J.B., who related that he had known the 
veteran since 1958 and had been in service with him.  He 
stated that upon the veteran's release from active duty, a 
note was placed in his health record that his blood sugar was 
slightly high.  He added that the veteran was diagnosed as 
diabetic in August 1966.  

A statement dated in November 1999, purportedly from Dr. 
Folkers, certified that he saw the veteran on August 9, 1966 
with a history of excessive thirst over the previous few 
weeks and weight loss.  It was noted that blood sugar at that 
time was 488.  He reported that the veteran was admitted to a 
private hospital in August 1966 and Insulin was started.  

In August 2002, the veteran's representative referred the 
veteran's claims folder to a physician for an opinion 
concerning the etiology of his diabetes mellitus.  The 
physician noted that the veteran was diagnosed with diabetes 
mellitus after presenting to his physician on August 9, 1966 
with complaints of weight loss and polydipsia.  The physician 
concluded that the veteran was diagnosed with diabetes 
mellitus on August "6," 1966 when he presented with 
symptoms that existed several weeks prior to that date.  She 
further stated that the requirement of hospitalization and 
Insulin therapy to control the veteran's glucose levels was 
suggestive of advanced disease.  Therefore, she opined that 
the veteran was diagnosed with diabetes mellitus within the 
first year of his discharge from service, and it is more 
likely than not that the veteran had diabetes mellitus prior 
to the diagnosis.  She added that the veteran had 
subsequently developed complications of longstanding 
diabetes, including retinopathy and neuropathy.

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
diabetes mellitus becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

The service medical records suggest that there was some 
abnormality noted on a urinalysis at the time of the 
separation examination in July 1965.  The Board emphasizes 
that sugar was noted to be trace at that time.  In September 
1966, the veteran's private physician reported that the 
veteran had been recently diagnosed with diabetes mellitus, 
for which he was being treated with Insulin.  Statements from 
the veteran's mother and brother confirm that the veteran was 
hospitalized in August 1965.  While they are not competent to 
provide a diagnosis, they are able to state that the veteran 
was hospitalized.  Moreover, the Board observes that a 
diagnosis was furnished contemporaneously by the veteran's 
private physician.  Finally, the Board notes the conclusion 
of the physician who reviewed records on behalf of the 
veteran's representative.  She believed that the veteran's 
diabetes mellitus was present within one year of the 
veteran's discharge from service.  The only evidence of 
record establishes that the veteran had diabetes mellitus 
within one year of his discharge from service.  Accordingly, 
the Board concludes that the evidence supports the claim for 
service connection for diabetes mellitus.


ORDER

Service connection for diabetes mellitus is granted.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


	




6



